Thomas Fiske and Thomas Patch Guardians to William Rogers son of William Rogers formerly of Boston plaint8 conta William Rawson Admr to the Estate of William Snelling (in behalfe of Margaret his daughter and Ann Davenport his Sister) Defend* in an acción of the case for witholding one hundred thirty Six pound nineteen Shillings six pence being his part of his sd Father William Rogers his Estate in the hands of William Snelling according to Inventory and the Courts Setlem* of sd Estate, with damages: . . . The Iury . . . found for the plaint8 Fifty one pounds ten Shillings in money and Eighty five pounds nine Shillings six pence in such Specie as the Estate was or is in & costs of Court. Forty five Shillings ten pence
Execution issued 2. Decembr 1679.
[ See Settlement of Snelling’s estate, below, p. 1103.]